1

2

3                               UNITED STATES DISTRICT COURT

4                                      DISTRICT OF NEVADA

5                                                 ***

6     BRIAN CLAY COOK,                                  Case No. 3:19-cv-00081-MMD-CBC

7                                   Petitioner,                        ORDER
             v.
8
      JAMES DZURENDA, et al.,
9
                                Respondents.
10

11          The Court addresses herein several pending motions filed by Petitioner Brian Clay

12   Cook in the above-captioned habeas corpus case. First, Petitioner has filed an unopposed

13   motion for extension of time (ECF No. 19), which the Court grants.

14          Petitioner has also filed a motion for leave to file a first amended protective petition

15   (ECF No. 11), and a motion for leave to file first amended protective petition and

16   associated exhibits under seal (ECF No. 12). The Court will direct Respondents to respond

17   to these motions. In particular, the Court is concerned about Petitioner’s request not only

18   to have exhibits to the first amended petition filed under seal, but also to have the first

19   amended petition itself filed under seal, even though the initials of the minor children

20   involved in the case are similar and, in some instances, identical. If the Court were to grant

21   Petitioner’s request, then any dispositive motions, the answer to the petition, the reply,

22   and any dispositive order issued by the Court likely would need to be filed under seal as

23   well. This is counter to the strong presumption of open public access to court filings. See

24   Kamakana v. City and Cnty. Of Honolulu, 447 F.3d 1172 (9th Cir. 2006); see also LR IC

25   6-1.

26          In addition, Petitioner has filed supporting documents under seal (ECF No. 13, 14,

27   16). In the certificates of service of these supporting documents, Petitioner states that

28   counsel for Respondents will receive service of the documents electronically through the
1    Court’s CM/ECF system. However, the Court’s review of the notices of electronic filing of

2    those documents show that counsel for Respondents has not received the documents

3    electronically. Petitioner will need to serve those documents to counsel for Respondents

4    in some way other than through CM/ECF, and then Petitioner will need to certify service

5    of the documents.

6           It is therefore ordered that Petitioner’s unopposed motion for extension of time (ECF

7    No. 19) is granted. Petitioner will have through April 26, 2019, to file an application to

8    proceed in forma pauperis and the relevant financial documents.

9           It is further ordered that Petitioner must, within seven days from the date of entry of

10   this order: (1) serve the sealed documents (ECF No. 13, 14, 16) upon counsel for

11   Respondents in some way other than through CM/ECF; and (2) file a certificate of service

12   to that effect in this Court.

13          It is further ordered that Respondents will have fourteen days from the date of

14   service of the sealed documents (ECF No. 13, 14, 16) to file and serve responses to the

15   motion for leave to file first amended protective petition (ECF No. 11), and the motion for

16   leave to file first amended protective petition and associated exhibits under seal (ECF No.

17   12). Petitioner will have seven days after filing of each response to file a reply to that

18   response.

19          DATED THIS 4th day of April 2019.

20

21
                                                       MIRANDA M. DU
22                                                     UNITED STATES DISTRICT JUDGE

23

24

25

26

27
28

                                                   2
